 21-10082-jlg   Doc 12    Filed 01/25/21 Entered 01/25/21 21:46:34     Main Document
                                       Pg 1 of 21


WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Interim Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000
Attorneys appearing: Alan Nisselson (anisselson@windelsmarx.com)
                      Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                    Chapter 7
 MEDICI 326 GRAND LLC,
                                                    Case No. 21-10073-jlg
                      Debtor.
 In re
                                                    Chapter 7
 MEDICI 1150 N. AMERICAN STREET LLC,
                                                    Case No. 21-10074-jlg
                      Debtor.
 In re
                                                    Chapter 7
 MEDICI 171 N. ABERDEEN LLC,
                                                    Case No. 21-10075-jlg
                      Debtor.
 In re
                                                    Chapter 7
 MEDICI 186 N. 6TH LLC,
                                                    Case No. 21-10076-jlg
                      Debtor.
 In re
                                                    Chapter 7
 MEDICI 251 DEKALB LLC,
                                                    Case No. 21-10077-jlg
                      Debtor.
 In re
                                                    Chapter 7
 MEDICI 320 FLORIDA LLC,
                                                    Case No. 21-10078-jlg
                      Debtor.




{11888529:1}
 21-10082-jlg    Doc 12    Filed 01/25/21 Entered 01/25/21 21:46:34         Main Document
                                        Pg 2 of 21


 In re
                                                        Chapter 7
 MEDICI 629 E. 5TH LLC,
                                                        Case No. 21-10079-jlg
                        Debtor.
 In re
                                                        Chapter 7
 MEDICI 890-911 JEFFERSON AVENUE
 LLC,                                                   Case No. 21-10080-jlg

                        Debtor.
 In re
                                                        Chapter 7
 QUARTERS PROPERTIES USA, INC.,
                                                        Case No. 21-10081-jlg
                        Debtor.
 In re
                                                        Chapter 7
 QUARTERS SERVICES USA, LLC,
                                                        Case No. 21-10082-jlg
                        Debtor.

                   AFFIDAVIT OF SERVICE BY ELECTRONIC MAIL

STATE OF NEW YORK                   )
                                    ) ss.:
COUNTY OF NEW YORK                  )

MATTHEW CORWIN, being duly sworn, deposes and says that deponent is not a party to the

action, is over 18 years of age, is employed at Windels Marx Lane & Mittendorf, LLP, 156 West

56th Street, New York, New York 10019, and that on January 25, 2021, I served the:

    Trustee’s Motion for Order Pursuant to 11 U.S.C. §§ 105(a), 305(a), and 707(a)
    Dismissing Debtors' Bankruptcy Cases for Cause;

    Declaration of Alan Nisselson in Support of Motion to Dismiss and Local Bankruptcy
    Rule 9077-1 Relief with Exhibit A to Nisselson Declaration - Proposed Order Scheduling
    Hearing, Exhibit B to Nisselson Declaration - Tenant emails, Exhibit C to Nisselson
    Declaration - Landlord emails and Exhibit D to Nisselson Declaration - Service provider
    Emails;

    Order dated 1/25/2021 Granting Trustee’s Motion for Order Shortening Time for
    Hearing to Consider Trustee's Motion Pursuant to 11 U.S.C. §§ 105(a), 305(a), and
    707(a) to Dismiss Debtors' Bankruptcy Cases for Cause upon:



{11888529:1}                                  2
 21-10082-jlg    Doc 12     Filed 01/25/21 Entered 01/25/21 21:46:34           Main Document
                                         Pg 3 of 21


ALL PARTIES ON THE ATTACHED LIMITED SERVICE LIST by electronic mail to the

addresses received by Trustee where an electronic mail address is noted after any of the

names listed or by automatic notification through the Court’s Electronic Case Filing System

(ECF) where so noted after any of the names listed on the attached Service List


Sworn to before me this 25th day of January 2021

/s/ Maritza Segarra
Maritza Segarra                                       /s/ Matthew Corwin
Notary Public, State of New York                      MATTHEW CORWIN
No. 01SE4652865
Qualified in Westchester County
Commission Expires December 31, 2021




{11888529:1}                                    3
                21-10082-jlg   Doc 12     Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                       Pg 4 of 21
         MEDICI 326 GRAND LLC 21-10073-JLG
         MEDICI 1150 N. AMERICAN STREET LLC 21-10074-JLG
         MEDICI 171 N. ABERDEEN LLC 21-10075-JLG                              MASTER SERVICE LIST
         MEDICI 186 N. 6TH LLC 21-10076-JLG                          INCLUDES UST, DEBTOR APPEARANCES, PRO
         MEDICI 251 DEKALB LLC 21-10077-JLG
                                                                    HAC VICE ATTORNEYS AND ALL PARTIES THAT
         MEDICI 320 FLORIDA LLC 21-10078-JLG
         MEDICI 629 E. 5TH LLC 21-10079-JLG                                        CONTACTED
         MEDICI 890-911 JEFFERSON AVENUE LLC LLC 21-10080-JLG                   UPDATED 1/25/2021
         QUARTERS PROPERTIES USA, INC. 21-10081-JLG
         QUARTERS PROPERTIES USA, LLC 21-10082-JLG




                       GREG ZIPES, ESQ.
           OFFICE OF THE UNITED STATES TRUSTEE                               DAVID S. CATUOGNO, ESQ.
               U.S. FEDERAL OFFICE BUILDING                                  JON TRAVIS POWERS, ESQ.
               201 VARICK STREET, SUITE 1006                                      K&L GATES LLP
                     NEW YORK, NY 10014                                  ONE NEWARK CENTER, 10TH FLOOR
                                                                                NEWARK, NJ 07102
                   GREG.ZIPES@USDOJ.GOV
                                                                                      BY ECF




               QUARTERS PROPERTIES USA, INC.
                  215 PARK AVENUE SOUTH
                     NEW YORK, NY 10003




                 MEDICI 326 GRAND LLC                                        ANDA GRAND STREET, LLC
                                                                                C/O ANDA PARTNERS
                     21-10073-JLG                                           234 EAST COLORADO BLVD.
                         DKT. 5                                             STE. 502 PASADENA, CA 91101




                                                                               EMPIRE 326 GRAND LLC
               CONTINENTAL WINDOW CLEANING                                 C/O EMPIRE CAPITAL HOLDINGS
                      1378 60TH STREET                                             384 FIFTH AVE.
                    BROOKLYN, NY 11219                                               7TH FLOOR
                                                                                NEW YORK, NY 10018




{11887783:1}
                21-10082-jlg   Doc 12     Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                       Pg 5 of 21



                     JORDAN COOPER LLC
                                                                              RID IT EXTERMINATORS
                      440 NINTH AVENUE
                                                                               40 RICHFIELD AVENUE
                          15TH FLOOR
                                                                                YONKERS, NY 10704
                     NEW YORK, NY 10001




                     ROBERT G. KOEN, ESQ.
                                                                               VMAR ELECTRIC LTD.
                      MAYER BROWN LLP
                                                                                408 GRAND STREET
                1221 AVENUE OF THE AMERICAS
                                                                               BROOKLYN, NY 11211
                      NEW YORK, NY 10020




      MEDICI 1150 N. AMERICAN STREET LLC                                  1201 CALLOWHILL ASSOCIATES LP
                                                                             C/O PATRIOT PARKING, INC.
                  21-10074-JLG                                                  2215 WALNUT STREET
                THRU DKT. NO. 7                                                PHILADELPHIA, PA 19103




                     B.S. INGERSOLL, LLC
                                                                                      COMCAST
                   1363 NORTH 31ST STREET
                                                                              7250 S. HAVANA STREET
                             #419
                                                                          SUITE 500 ENGLEWOOD, CO 80112
                   PHILADELPHIA, PA 19121




                        KLEINBARD LLC
                     THREE LOGAN SQUARE
                       1717 ARCH STREET
               5TH FLOOR PHILADELPHIA, PA 19103




{11887783:1}
                 21-10082-jlg    Doc 12    Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                        Pg 6 of 21
                                                                               FREDERICK E. SCHMIDT
                                                                                  COZEN O'CONNOR
                                                                               3 WORLD TRADE CENTER
                                                                               175 GREENWICH STREET
                   MEDICI 171 N. ABERDEEN LLC                                        55TH FLOOR
                          21-10075-JLG                                           NEW YORK, NY 10007
                           DKT. NO. 13
                                                                       ATTORNEYS FOR ABERDEEN DEVELOPERS
                                                                                       LLC
                                                                               eschmidt@cozen.com



                AARON H. STANTON, ESQ.                                             BRIAN P. WELCH
       BURKE, WARREN, MACKAY & SERRITELLA, P.C.                       BURKE, WARREN, MACKAY & SERRITELLA, P.C.
              330 NORTH WABASH AVENUE                                        330 NORTH WABASH AVENUE
              SUITE 2100 CHICAGO, IL 60611                                   SUITE 2100 CHICAGO, IL 60611

      E-MAIL ADDRESS: ASTANTON@BURKELAW.COM                           E-MAIL ADDRESS: BWELCH@BURKELAW.COM




                        BRIAN SHAW. ESQ.                                        DAVID K. WELCH, ESQ.
                         COZEN O’CONNOR                               BURKE, WARREN, MACKAY & SERRITELLA, P.C.
                    123 NORTH WACKER DRIVE                                   330 NORTH WABASH AVENUE
                   SUITE 1800 CHICAGO, IL 60606                              SUITE 2100 CHICAGO, IL 60611

               E-MAIL ADDRESS: BSHAW@COZEN.COM                        E-MAIL ADDRESS: DWELCH@BURKELAW.COM




                    MARLA S. BENEDEK, ESQ.
                       COZEN O’CONNOR                                           33 MANAGEMENT, LLC
                    1201 N. MARKET STREET                                       ATTN.: MARY GIBALA
                           SUITE 1001                                          357 WEST CHICAGO AVE.,
                     WILMINGTON, DE 19801                                              STE 100
                                                                                  CHICAGO, IL 60654
        E-MAIL ADDRESS: MBENEDEK@COZEN.COM




                   ABERDEEN DEVELOPERS LLC
                                                                               ARROW PEST CONTROL
                    ATTN.: MICHAEL LERNER
                                                                                 200 CAMPUS DRIVE
                        806 N. PEORIA,
                                                                                      SUITE B
                            FLOOR 5
                                                                               MORGANVILLE, NJ 07751
                       CHICAGO, IL 60642




{11887783:1}
               21-10082-jlg   Doc 12     Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                      Pg 7 of 21



                                                                             BROTSCHUL POTTS LLC
               BOSTON TEXTILE COMPANY, INC.
                                                                            ATTN.: MATT BROTSCHUL
                  254 WASHINGTON STREET
                                                                            30 N. LASALLE, UNIT 1402
                      QUINCY, MA 02169
                                                                                CHICAGO, IL 60602




                      BUTTERFLYMX
                                                                              LOGISTICS PLUS, INC.
                    127 W. 26TH STREET
                                                                               1406 PEACH STREET
                        9TH FLOOR
                                                                                  ERIE, PA 16501
                    NEW YORK, NY 10001




                                                                               FRED B. RINGEL, ESQ.
                                                                        ROBINSON BROG LEINWAND GREENE
                      MEDICI 186 N. 6TH LLC                                        GENOVESE &
                          21-10076-JLG                                              GLUCK P.C.
                             DKT. 4                                       875 THIRD AVENUE, 9TH FLOOR
                                                                                NEW YORK, NY 10022

                                                                        ATTORNEYS FOR 186 N6 OWNER LLC
                                                                            fbr@robinsonbrog.com




                      186N6 OWNER LLC
               C/O FLATIRON REAL ESTATE ADV.                               CAPITAL SPRINKLER SERVICE
                    119 WEST 23RD STREET                                        51-51 59TH PLACE
                          SUITE 90                                             WOODSIDE, NY 11377
                     NEW YORK, NY 10011




                                                                            CLIFFORD SCHWARTZ, ESQ.
                  CENTRAL INTERIORS, INC.                                  SCHWARTZ & BLUMENSTEIN
                   499 7TH AVENUE FLOOR                                       250 WEST 57TH STREET
                  12N NEW YORK, NY 10018                                            STE 1619
                                                                               NEW YORK, NY 10107




{11887783:1}
               21-10082-jlg   Doc 12     Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                      Pg 8 of 21



                       DUKE EQUITIES
                                                                              EASTERN ELEVATOR
                    83 LEONARD STREET
                                                                               213 FROST STREET
                           NO. 1
                                                                              BROOKLYN, NY 11211
                    NEW YORK, NY 10013




                       WAYFAIR LLC
                      4 COPLEY PLACE
                          FLOOR 7
                     BOSTON, MA 02116




                     MEDICI 251 DEKALB LLC                                        AKERMAN LLP
                          21-10077-JLG                                        520 MADISON AVENUE
                             DKT. 4                                                20TH FLOOR
                                                                               NEW YORK, NY 10022




                  BENZION FRANKEL PC                                           JM HOLDINGS 1 LLC
               ATTN.: BENZION FRANKEL, ESQ.                                 C/O CEDAR HOLDINGS, LLC
                 1716 CONEY ISLAND AVE.                                         150 AIRPORT ROAD
                          STE. 400                                                   SUITE 900
                   BROOKLYN, NY 11230                                          LAKEWOOD, NJ 08701




                    LPC PROPERTIES LLC
                                                                             ROTH INNOVATIONS LLC
                 C/O CEDAR HOLDINGS, LLC
                                                                            C/O CEDAR HOLDINGS LLC
                     150 AIRPORT ROAD
                                                                           150 AIRPORT ROAD, SUITE 900
                          SUITE 900
                                                                               LAKEWOOD, NJ 08701
                    LAKEWOOD, NJ 08701




{11887783:1}
               21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                    Pg 9 of 21


                                                                          320 FLORIDA OWNER, LLC
                                                                            ATTN.: VINCE MARINO
                  MEDICI 320 FLORIDA LLC
                                                                          119 WASHINGTON AVENUE
                      21-10078-JLG
                                                                                   STE 502
                          DKT. 7
                                                                            MIAMI BEACH, FL 33139




                                                                               L2 HIGH LINE, LLC
                BRIGHTCLEAN CORPORATION
                                                                          1875 CONNECTICUT AVE NW
               19225 SAINT JOHNSBURRY LANE
                                                                             ATTN.: DAVID FRANCO
                  GERMANTOWN, MD 20876
                                                                         10 FL WASHINGTON, DC 20009




                          PIZZANO
                     C/O BRYCE TAYLOR
                   1019 CAMERON STREET
                   ALEXANDRIA, VA 22314




                   MEDICI 629 E. 5TH LLC                                   START ELEVATOR LLC
                      21-10079-JLG                                         1350 BULLARD AVENUE
                         DKT. 7                                               BRONX, NY 10466




                MCAP 629 E5TH STREET LLC
                                                                         MEISTER SEELIG & FEIN LLP
                C/O MORGENSTERN CAPITAL
                                                                      ATTN.: MATTHEW KASINDORF, ESQ.
                    401 PARK AVENUE S.
                                                                              125 PARK AVENUE
                        , 10TH FLOOR
                                                                             NEW YORK, NY 10017
                    NEW YORK, NY 10016




{11887783:1}
                  21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                       Pg 10 of 21

                                                                             MATTHEW V. SPERO, ESQ.
                                                                               RIVKIN RADLER LLP
                                                                                 926 RXR PLAZA
                            21-10080-JLG
                                                                              UNIONDALE, NY 11556
               MEDICI 890-911 JEFFERSON AVENUE LLC
                                DKT. 5
                                                                        ATTORNEYS FOR LG JEFFERSON LLC
                                                                          MATTHEW.SPERO@RIVKIN.COM




                        LG JEFFERSON LLC
                C/O LEGION INVESTMENT GROUP LL
                        600 MADISON AVE.
                           14TH FLOOR
                       NEW YORK, NY 10065




                                                                             1255-1261 BROADWAY LLC
                 QUARTERS PROPERTIES USA, INC.                                      DBA1255 CO.
                        21-10081-JLG                                           C/O KOEPPELL ROSEN
                            DKT. 4                                             40 EAST 69TH STREET
                                                                                NEW YORK, NY 10021




     ASSURANCE A MARSH & MCLENNAN AGENCY LLC                               CROWN RETAIL SERVICES LLC
                111 N. CANAL STREET                                            767 FIFTH AVENUE
                       SUITE 550                                                  24TH FLOOR
                  CHICAGO, IL 60606                                           NEW YORK, NY 10153




               GENERAL STAR INDEMNITY COMPANY                                GREAT AMERICAN INS. CO.
                     120 LONG RIDGE ROAD                                         301 E. 4TH STREET
                      STAMFORD, CT 06902                                       CINCINNATI, OH 45202




{11887783:1}
               21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                    Pg 11 of 21



                        GREG GOULD
                                                                                HELLORENTED
                   50 SOUTH POINTE DRIVE
                                                                            311 WEST 43RD STREET
                          LOFT 6
                                                                             NEW YORK, NY 10036
                   MIAMI BEACH, FL 33139




                                                                         MCAP 629 E5TH STREET LLC
                ICEBERG MANAGEMENT LLC                                   C/O MORGENSTERN CAPITAL
       3411 SILVERSIDE ROAD TATNALL BUILDING 104                             401 PARK AVENUE S
                   WILMINGTON, DE 19810                                          10TH FLOOR
                                                                             NEW YORK, NY 10016




               NATIONWIDE MANAGEMENT LIAB.
                                                                       NORTH AMERICAN SPECIALTY INS.
                  7 WORLD TRADE CENTER,
                                                                              650 ELM STREET
                          37TH FL.
                                                                                    #600
                   250 GREENWICH STREET
                                                                           MANCHESTER, NH 03101
                     NEW YORK, NY 10007




                     NORTHEAST BANK                                   NORTHFIELD INSURANCE COMPANY
                   200 BERKELEY STREET                                    385 WASHINGTON STREET
                         17TH FLR                                          MAIL CODE 9275 SB03N
                     BOSTON, MA 02116                                       SAINT PAUL, MN 55102




                QUARTERS HOLDING GMBH                                         ROBERT CONDON
              PART OF QUARTERS CO-LIVING                                   1252 REEDER CIRCLE NE
           GRP ZOSSENER STRABE 55 10961 BERLIN                               ATLANTA, GA 30306




{11887783:1}
               21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                    Pg 12 of 21



                   SCOTTSDALE INS. CO.                                       SCOTTSDALE INS. CO.
                  ONE NATIONWIDE PLAZA                                8877 NORTH GAINEY CENTER DRIVE
                    COLUMBUS, OH 43215                                      SCOTTSDALE, AZ 85258




                  SILICON VALLEY BANK
                                                                     SWISS REINSURANCE AMERICAN COR
                    3003 TASMAN DRIVE
                                                                              175 KING STREET
                2ND FLOOR, MAIL SORT HF210
                                                                             ARMONK, NY 10504
                  SANTA CLARA, CA 95054




                 TANNENBAUM HELPERN
                                                                            THOMSON REUTERS –
               SYRACUSE & HIRSCHTRITT LLP
                                                                          WEST 610 OPPERMAN DRIVE
                    900 THIRD AVENUE
                                                                            SAINT PAUL, MN 55123
                   NEW YORK, NY 10022




                      W5 GROUP LLC
                                                                            WESTPORT INS. CORP.
                 119 WASHINGTON AVENUE
                                                                           5200 METCALF AVENUE
                        SUITE 502
                                                                              MISSION, KS 66202
                  MIAMI BEACH, FL 33139




                                                                      YORK INTERNATIONAL AGENCY LLC
                       YARDI MATRIX
                                                                         500 MAMARONECK AVENUE
                  430 S. FAIRVIEW AVENUE
                                                                                 SUITE 220
                     GOLETA, CA 93117
                                                                             HARRISON, NY 10528




{11887783:1}
               21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                    Pg 13 of 21



               QUARTERS SERVICES USA, LLC
                     21-10082-JLG
                         DKT. 7




                    BRANDON NICASTRO                                      INDEMNITY INS. CO. OF NA
                       PO BOX 82572                                          436 WALNUT STREET
                   GOLETA, CA 93118-2572                                   PHILADELPHIA, PA 19106




                                                                              NORTHEAST BANK
                        LORI ALBERT
                                                                            200 BERKELEY STREET
                10828 E. CRESTRIDGE CIRCLE
                                                                                  17TH FLR
                   ENGLEWOOD, CO 80111
                                                                              BOSTON, MA 02116




                                                                       SIGHTHOUND SEARCH PARTNERS
                        RUI BARROS
                                                                           ATTN.: JAMES DELL'OLIO
                    40 DOGWOOD LANE
                                                                             747 THIRD AVENUE
                   SANDS POINT, NY 11050
                                                                       2ND FLOOR NEW YORK, NY 10017




                       YARDI MATRIX                                       ZURICH AMERICAN INS. CO.
                  430 S. FAIRVIEW AVENUE                                      1299 ZURICH WAY
                      GOLETA, CA 93117                                      SCHAUMBURG, IL 60196




{11887783:1}
                21-10082-jlg   Doc 12    Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                      Pg 14 of 21



               PARTIES THAT CONTACTED THE                         Cory A. Smith
                INTERIM TRUSTEE BY EMAIL                          cory.smith@firstinsurancefunding.com
                    (SERVED BY EMAIL)




                        Aaron Bergman
                                                                  Josh Rahmani <josh@empirecapitalre.com
                 abergman@empirecapitalre.com




       >, Ebi Khalili <ekhalili@empirecapitalre.com>,
                                                                  Joseph Goldsmith <jgoldsmith@kaulaw.com>




                   Boston Textile Accounting
                                                                  Brendan Butler <bbutler@bostontextile.com
                 <accounting@bostontextile.com




       >, David Leahy Jr <leahy@bostontextile.com>                James Germain <jmgermain17@gmail.com>




{11887783:1}
               21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                    Pg 15 of 21




        David K. Welch" <DWelch@burkelaw.com>
                                                                Aaron H. Stanton<astanton@burkelaw.com>,




         Frederick Schmidt <ESchmidt@cozen.com>,                Brian Shaw <bshaw@cozen.com>, "




                                                                Kristen Kenney <Kristen@morgensterncap.com>




    Robert Morgenstern Robert@morgensterncap.com>,              Jonathan Vayner <Jonathan@canvaspg.com>




                Reid <Reid@canvaspg.com>                        Dina Ufberg <dina@hellorented.com>




{11887783:1}
                 21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                      Pg 16 of 21

                                                                  Joseph Goldsmith, Esq.
                                                                  Kossoff, PLLC
                                                                  Attorneys at Law
           Guy Wollmann GUY@hellorented.com>                      217 Broadway, Suite 401
                                                                  New York, New York 10007
                                                                  Email: jgoldsmith@kaulaw.com




                                                                  Lindsay Hickey
               Sherry Te <sherryainete@gmail.com>
                                                                  <lindsay.hickey.salesforce@gmail.com>




                                                                  Alba Nor Benissa Mercader
   "Eliades, Daniel M." <Daniel.Eliades@klgates.com>,
                                                                  <albanor.mercader@gmail.com>




        Krini Papacharalambous <kp1869@nyu.edu>                   abergman@empirecapitalre.com,




                      andy@andarealty.com                         Leilani Choi <leilanilchoi@gmail.com>




{11887783:1}
                21-10082-jlg   Doc 12     Filed 01/25/21 Entered 01/25/21 21:46:34    Main Document
                                                       Pg 17 of 21




        Marcus Thompson <marcus.terrell@me.com>                    Iro Kalemi <irokalemi@gmail.com>




                                                                   Robert Morgenstern
       Kristen Kenney <Kristen@morgensterncap.com
                                                                   Robert@morgensterncap.com>,




                                                                   Lindsay Hickey
        Jonathan Vayner <Jonathan@canvaspg.com>
                                                                   <lindsay.hickey.salesforce@gmail.com>




               David Dweck <dukeage@aol.com>                       sja@flatiron-rea.com




                 ken.hart@veracitypartners.net                     Mikemarinojr@veracitypartners.net




{11887783:1}
                21-10082-jlg   Doc 12    Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                      Pg 18 of 21




               Mikemarinojr@veracitypartners.net                  Ann Plewa <ann.plewa@bigcityhamco.com>




      Murray, BJ" <bj.murray@hubinternational.com>                Leilani Choi <leilanilchoi@gmail.com>




                ann.plewa@bigcityhamco.com>                       Clara Ramos <alstonclara95@gmail.com>




                 artem.ustinov@quarters.com,                      mikegolden@atproperties.com




                  mrourke@atproperties.com                        hnathanson@luxurypm.com




{11887783:1}
                21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                     Pg 19 of 21




                   astanton@burkelaw.com                         edwardlowery@atproperties.com




                  dianeklindsey@gmail.com                        Quarters Support <support@quarters.com>




               Jimit Shah <jimit@goquarters.com                  Sandy Phung <sandy.phung@quarters.com>




       Edson, Lauren" <Lauren.Edson@roedlusa.com                 Hock, Christian Christian.Hock@roedlusa.com>




           Feifei Chen <feifei.chen@quarters.com>                Mike Golden <mikegolden@atproperties.com>




{11887783:1}
                21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34    Main Document
                                                     Pg 20 of 21




                 artem.ustinov@quarters.com,                     mrourke@atproperties.com




                  hnathanson@luxurypm.com                        edwardlowery@atproperties.com




                                                                 Francesco Marconi
               Nubin T <nubinismail@gmail.com>
                                                                 <marconifrancesco97@gmail.com>




                                                                 Jesse Berland
   Sam Herzfeld <sherzfeld@safetyfacilityservices.com>
                                                                 <jberland@safetyfacilityservices.com>




                <aaronwheeler@protonmail.com                     Anna Buzhor <buzhoranna@gmail.com>




{11887783:1}
               21-10082-jlg   Doc 12   Filed 01/25/21 Entered 01/25/21 21:46:34   Main Document
                                                    Pg 21 of 21




               >, Reid <Reid@canvaspg.com>




{11887783:1}
